Citation Nr: 1046025	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-34 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for asthma, to include as due 
to mustard gas exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1952 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The issue on appeal was previously before the Board in September 
2009 when it was remanded for additional evidentiary development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Asthma was not present during active duty or for many years 
thereafter and there is no competent evidence of record linking 
asthma to the Veteran's active duty service on any basis.  

2.  The preponderance of the evidence of record is against a 
finding that the Veteran had full body exposure to mustard gas 
while on active duty.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.316 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to service connection for asthma on a direct 
basis and as secondary to mustard gas exposure.  The discussion 
in a November 2006 VCAA letter has informed the appellant of the 
information and evidence necessary to warrant entitlement to the 
benefit sought on appeal.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came after notification of the 
Veteran's rights under the VCAA.  The VCAA notice was timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the claim 
decided herein have been accomplished and that adjudication of 
the claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim and was provided with notice of the type of evidence 
necessary to establish any disability rating and/or the effective 
date in the November 2006 VCAA letter.  The appellant's status as 
a veteran has never been at issue.

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
the current case, no VA examination was conducted.  The failure 
to provide an examination is not prejudicial to the Veteran's 
claim.  As set out below, the claim is being denied based on a 
lack of verification of the Veteran's full body exposure to 
mustard gas.  A VA examination could not result in any pertinent 
evidence which could document the Veteran's alleged exposure.  
The military records documenting who was exposed and when are 
more probative than the Veteran's self-reported history.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions concerning the 
service connection issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

Attempts were made to obtain the Veteran's service treatment 
records but, with the exception of the exit examination, the 
attempts were unsuccessful.  The Veteran has been informed of the 
unavailability of his service treatment records via 
correspondence dated in January 2007.  

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue adjudicated by this decision.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.



Competency and credibility

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., attending chemical training school and 
being subjected to different chemicals.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as 
a lay person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally 
not capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is 
competent to report what comes to him through his senses, he does 
not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  The 
Court found the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose veins, 
the Veteran is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide a complex medical opinion 
regarding the diagnosis or etiology of asthma.  See Barr.   


Analysis

The Veteran has claimed that he currently experiences asthma 
which is due to his exposure to mustard gas while on active duty.  
He has claimed that he had full body exposure to mustard gas 
while attending CBR (chemical, biological, radiation) training at 
Fort McClellan in December 1954.  He alleged that he had five 
exposures to the gas in a statement which was received in 
December 2006.  

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

Claims based on the chronic effects of exposure to mustard gas 
are governed by the provisions of 38 C.F.R. § 3.316.  Those 
provisions are as follows:

(a)  Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active military 
service under the circumstances described below, together with 
the subsequent development of any of the indicated conditions, is 
sufficient to establish service connection for that condition:

(1)  Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent development 
of chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: nasopharyngeal, laryngeal, 
lung (except mesothelioma), or squamous cell carcinoma of the 
skin.

(2)  Full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma, or chronic obstructive pulmonary disease.

(3)  Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.

(b)  Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or event 
as the cause of the claimed condition.  38 C.F.R. § 3.316.

For claims involving exposure to mustard gas, the veteran must 
prove evidence of in-service exposure, and a diagnosis of current 
disability, but is relieved of the burden of providing medical 
evidence of a nexus between the current disability and his in-
service exposure.  Rather, that nexus is presumed if the other 
conditions are met subject to the regulatory exceptions in 38 
C.F.R. § 3.316(b).  38 C.F.R. § 3.316; See also Pearlman v. West, 
11 Vet. App. 443, 446 (1998).

There is competent evidence of record of the current existence of 
asthma.  VA and private clinical records document that the 
disability has been diagnosed.  This evidence is dated many years 
after the Veteran's discharge from active duty.  

The Board finds that service connection must be denied for asthma 
on a direct basis.  The only service treatment record associated 
with the Veteran's claims file is the report of his separation 
examination which was conducted in July 1955.  Clinical 
evaluation of the Veteran's lungs at that time was determined to 
be normal.  There is no competent evidence of record which links 
currently existing asthma to the Veteran's active duty service on 
a direct basis.  No health care professional is recorded as 
opining that the Veteran currently experiences asthma which was 
directly due to active duty service.  The Veteran has not alleged 
such a link.  

While there is an allegation of continuity of symptomatology of 
respiratory problems from active duty to the present, no health 
care professional has noted this reported history and, based 
thereon, opined that the Veteran has asthma due to his active 
duty service.  A grant of service connection based on continuity 
of symptomatology is not warranted.  

As set out above, the crux of the Veteran's claim is that he was 
exposed to mustard gas while undergoing CBR training at Fort 
McClellan during active duty.  Associated with the claims file is 
a certificate indicating that the Veteran had attended the 
Chemical Corps School where he had satisfactorily completed a CBR 
Enlisted Course in December 1954.  Subjects completed were 48 
hours of CBR technical training, 77 hours of CBR plans, training 
and operation, 40 hours of CBR techniques of instruction and 11 
hours reserved for the Commandant and "TI&E."  The Veteran's 
attendance at CBR training is established.  The claim for service 
connection for asthma as due to mustard gas exposure must be 
denied, however, as the Veteran's exposure to mustard gas has not 
been documented.  The chemical school certificate does not 
indicate, in any way, that the Veteran underwent full body 
testing of mustard gas.  The Board's reading of the courses 
completed by the Veteran during CBR training does not suggest a 
requirement that the Veteran be exposed to full body mustard gas.  

The Board realizes that the nature of chemical warfare testing 
was secret, so that development of evidence regarding exposure 
during testing is often difficult.  However, VBA Adjudication 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section F 
provides information concerning the development of claims 
involving allegations of exposure to mustard gas and Lewisite 
during active service.  VA has developed all of these available 
sources in an attempt to verify the appellant's allegations of 
exposure to mustard gas during military service and specifically 
while undergoing CBR training at Fort McClellan in November and 
December of 1954.  Unfortunately, all attempts to document the 
Veteran's exposure to mustard gas by VA were unsuccessful.  The 
most recent determination was made in August 2010.  There is no 
official confirmation that the Veteran was exposed to mustard gas 
while on active duty.  In this case, the Board finds the 
government's records to be more probative as to whether the 
Veteran was exposed to mustard gas.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  It is 
further noted that not only may the Veteran's memory have dimmed 
with time, but self interest may play a role in the more recent 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]; cf. 
Pond v. West, 12 Vet. App. 341, 346 (1999).

There is another problem with the Veteran's claim.  The 
regulations pertinent to this issue governing mustard gas claims 
require that there be full body exposure to the gas.  VBA's 
Manual M21-1MR, Part IV.ii.1.F.20.c specifies that veterans who 
underwent full-body exposure to a vesicant agent include those 
exposed during field or chamber testing, those exposed under 
battlefield conditions in World War I, those present at the 
German air raid on the harbor of Bari, Italy, in World War II, 
and those engaged in the manufacturing and handling of 
(blistering) agents during service.  The Veteran has provided 
conflicting evidence with regard to the extent of his alleged 
mustard gas exposure.  In a March 2007 statement, the Veteran 
wrote that, at the time of his exposure to mustard gas, he was 
curious about the effects a small amount of mustard gas would 
have compared to the effects experienced by the men who were 
exposed to mustard gas in WWI.  The Veteran wrote "Knowing now 
about the nasty side effects that Mustard Gas exposure can cause, 
I would have removed all traces of Mustard Gas from my arm 
immediately after the CBR class was over, rather than allowing it 
to remain on my arm."  This statement did not indicate, in any 
way, that the Veteran had any sort of full body exposure and the 
Veteran did not indicate that he underwent any sort of gas 
chamber testing or that he had more than one exposure to mustard 
gas on his skin.  Furthermore, the statement indicates that the 
exposure amount was small.  This weighs against finding that the 
Veteran had full body exposure to mustard gas.  In October 2007 
the Veteran wrote that if "full body exposure" meant exposure 
in protective clothing, then he had full body exposure.  In a 
December 2009 statement, the Veteran reported that he was exposed 
to mustard gas in a chamber for approximately 30 minutes and also 
underwent three skin tests.  Before the chamber experiment, 
protective clothing was put on.  Blisters formed to the size of 
half dollars.  The blisters were treated with band aids.  It is 
not apparent to the Board why the Veteran would not report he had 
gas chamber exposure to mustard gas at the time he submitted his 
first statement in March 2007 if, in fact, he actually had such 
exposure.  The Veteran's statement in March 2007 merely 
referenced skin testing by a small amount of material which does 
not meet the definition of full body exposure required for the 
pertinent presumption to apply.  The Board notes the Veteran went 
into specific details in March 2007 regarding his exposure and 
this narrative did not indicate any gas chamber testing.  The 
Board finds that if, in fact, the Veteran was actually exposed to 
gas chamber testing of mustard gas, he would have written this 
fact down at the time he prepared the March 2007 statement.  His 
failure to do so seriously undermines the Veteran's credibility 
with regard to the subsequent statements alleging more and 
greater exposure.  

Additionally, no health care professional has provided any 
opinion indicating that the Veteran currently experiences asthma 
as a result of his exposure to mustard gas while on active duty.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Based on a lack of official verification of the Veteran's 
exposure to mustard gas while on active duty and the reduced 
probative value the Board has assigned to the Veteran's 
conflicting statements regarding the extent of the alleged 
mustard gas exposure, the Board finds the preponderance of the 
probative evidence of record is against a finding that the 
Veteran had full body exposure to mustard gas while on active 
duty.  The claim of service connection for asthma as secondary to 
exposure to mustard gas must, therefore, be denied.  

After reviewing the totality of the relevant evidence, the Board 
is compelled to conclude that the preponderance of the competent 
evidence is against entitlement to service connection for asthma 
on any basis.  It follows that there is not a state of equipoise 
of the positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).

						(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


